DETAILED ACTION
Claims 1-20 are pending and have been examined.
This application is a CON of 17/168,627, now US 11,320,270.
17/168,627 is a CON of 16/548,573, now US 10,914,593.
16/548,573 is a CON of 15/380,950, now US 10,393,530.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 10 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
How does one determine a person’s emotional state in the second limitation based solely on the identification of the person themselves, using voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification? It is unclear how the emotional state is determined solely by identifying the person.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 11, 12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0201770 A1 (Schraga), in view of US 2009/0316671 A1 (Rolf et al.), and further in view of US 2017/0332347 A1 (Boss et al.).

As to Claims 1, 11 and 19, Schraga discloses an apparatus; at least one non-transitory computer readable storage medium; and a method, respectively, comprising: 
	at least one memory (Schraga discloses the memory and programs - ¶ [0011]);
	machine readable instructions (Schraga discloses the memory and programs - ¶ [0011]); and 
	processor circuitry (Schraga discloses the processor - ¶ [0013]) to execute the machine readable instructions to at least: 
	obtain navigational attributes from an electronic device of a vehicle via a network, the navigational attributes including at least one of a location, vehicle sensor data, or vehicle navigational data associated with the vehicle (Schraga discloses the in-car display system 902 – Fig. 9. Schraga also discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]); 
	determine a relevancy score for based on the navigational attributes (Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]); and
	based on a relevancy score of the second sporting event data (Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128).
	Schraga discloses sporting event items and relevance to the vehicle’s navigational position (GPS coordinates), but not explicitly respective ones of first sporting event data items; identify a second sporting event data item of the first sporting event data items; and transmit the second sporting event data item to the electronic device of the vehicle to cause the second sporting event data item to be presented. However, Rolf et al. disclose
	respective ones of first sporting event data items (Rolf et al. disclose the rolling screen containing sports {plurality of teams and games} scores for local sports teams - ¶ [0251]); 
	identify a second sporting event data item of the first sporting event data items based on a relevancy score of the second sporting event data (Rolf et al. disclose the rolling screen containing sports {plurality of teams and games} scores for local sports teams - ¶ [0251]); and
	transmit the second sporting event data item to the electronic device of the vehicle to cause the second sporting event data item to be presented (Rolf et al. disclose the rolling screen containing sports {plurality of teams and games} scores for local sports teams - ¶ [0251]).
It would have been obvious to one of ordinary skill in the art to combine sporting event data items, taught by Rolf et al., with personalized sporting event advertisements, taught by Schraga, in order to provide information regarding sporting events localized to the driver’s location, especially with live events in determining whether or not to attend an event in progress (Rolf et al. - ¶ [0251]).
The combination of Schraga and Rolf et al. does not disclose based on a determination that the navigational attributes correspond to a driving condition; and 
item corresponding to the driving condition. However, Boss et al. disclose
based on a determination that the navigational attributes correspond to a driving condition, item corresponding to the driving condition (Boss et al., directed to preventing driver distraction, disclose silencing notifications in warning areas or conditions - ¶ [0033]. The abstract also recites “A distraction value is determined. The distraction value is based on the one or more driving actions and the surrounding environment. The incoming notification is modified based on the distraction value.”). 
It would have been obvious to one of ordinary skill in the art to combine reducing driver distractions by silencing notifications in warning areas or stressful conditions, based on a calculated distraction value, taught by Boss et al., with the notifications of sporting events and scores taught by the combination of Schraga and Rolf et al., in order to keep a stressed driver focused on the task of driving, thus minimizing the risk of harm to the vehicle and/or its occupants (Boss et al. - ¶ [0010]).

As to Claims 2 and 12, the combination of Schraga, Rolf et al. and Boss et al. discloses the apparatus of claim 1; and the at least one non-transitory computer readable storage medium of claim 11, respectively, wherein the processor circuitry is to: 
determine the relevancy score for the respective ones of the first sporting event data items based on navigational attributes of the vehicle, the navigational attributes including at least one of a location of the vehicle, vehicle sensor data, or vehicle navigational data (Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]); 
determine whether the navigational attributes correspond to a driving condition, the driving condition indicative of a driving pattern of the vehicle in response to a condition external to the vehicle (Boss et al., directed to preventing driver distraction, disclose silencing notifications in warning areas or conditions - ¶ [0033]. The abstract also recites “A distraction value is determined. The distraction value is based on the one or more driving actions and the surrounding environment. The incoming notification is modified based on the distraction value.”); and 
based on a determination that the navigational attributes correspond to the driving condition, present the second sporting event data item based on the relevancy score corresponding to the driving condition (Boss et al., directed to preventing driver distraction, disclose silencing notifications in warning areas or conditions - ¶ [0033]. The abstract also recites “A distraction value is determined. The distraction value is based on the one or more driving actions and the surrounding environment. The incoming notification is modified based on the distraction value.” If the distraction value is low, the second sporting event data will be rendered. Rolf et al. disclose the rolling screen containing sports {plurality of teams and games} scores for local sports teams - ¶ [0251]).
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 20, the combination of Schraga, Rolf et al. and Boss et al. discloses the method of claim 19, further including: 
determining the relevancy score for the first sporting event based on navigational attributes of the vehicle, the navigational attributes including at least one of a location of the vehicle, vehicle sensor data, or vehicle navigational data (Schraga discloses the in-car display system 902 – Fig. 9. Schraga also discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]. Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]); 
presenting the second sporting event data item based on the relevancy score (Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]).
	Schraga discloses sporting event items and relevance to the vehicle’s navigational position (GPS coordinates), but not explicitly respective ones of first and second sporting event data items. However, Rolf et al. disclose
	respective ones of first and second sporting event data items (Rolf et al. disclose the rolling screen containing sports {plurality of teams and games} scores for local sports teams - ¶ [0251]). 
The motivation and obviousness arguments are the same as in Claim 1.
The combination of Schraga and Rolf et al. does not disclose based on a determination that the navigational attributes correspond to a driving condition; and 
item corresponding to the driving condition. However, Boss et al. disclose
determining that navigational attributes corresponds to a driving condition, the driving condition indicative of a driving pattern of the vehicle associated with a condition external to the vehicle (Boss et al. disclose determining a warning area, and detecting that the driver is driving slowly. Based on conditions, notifications are allowed, or silenced - ¶ [0033]); and 
based on a determination that the navigational attributes correspond to the driving condition (Boss et al. disclose determining a warning area, and detecting that the driver is driving slowly. Based on conditions, notifications are allowed, or silenced - ¶ [0033]); and
presenting the notification based on the relevancy score corresponding to the driving condition (Boss et al. disclose determining a warning area, and detecting that the driver is driving slowly. Based on conditions, notifications are allowed, or silenced - ¶ [0033])
The motivation and obviousness arguments are the same as in Claim 1.

Claims 3, 6-10, 13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Schraga,  Rolf et al. and Boss et al., and further in view of US 2018/0164108 A1 (Rahal-Arabi et al.).

As to Claims 3 and 13, the combination of Schraga, Rolf et al. and Boss et al. discloses the apparatus of claim 1; and the at least one non-transitory computer readable storage medium of claim 11, respectively, wherein the processor circuitry is to: 
determine the relevancy score for the respective ones of the first sporting event data items (Schraga discloses the display system’s controller 908 determining an advertisement to render based on the vehicle’s GPS coordinates {navigational attributes} used to determine the vehicle’s location or position {navigational condition}, and additional factors obtained from a remote server such as range of times, and nearby {nearby establishes local relevance vs. not local relevance} sporting events and restaurants - ¶¶ [0049, 0100, 0126, 0128]).
The combination of Schraga, Rolf et al. and Boss et al. does not disclose determining an emotional state associated with a user in the vehicle based on data from one or more biometric sensors associated with the vehicle; and based on the emotional state. However Rahal-Arabi et al. disclose 
determining an emotional state associated with a user in the vehicle based on data from one or more biometric sensors associated with the vehicle (Rahal-Arabi et al. disclose determining whether a driver is stressed using biometric inputs including driver pulse, jerking steering wheel movements, eyesight direction with gaze and eye tracking and seat pressure - ¶ [0030]); and 
based on the emotional state (Rahal-Arabi et al. disclose determining whether a driver is stressed using biometric inputs including driver pulse, jerking steering wheel movements, eyesight direction with gaze and eye tracking and seat pressure - ¶ [0030]).
It would have been obvious to one of ordinary skill in the art to combine determining a user emotional state of the user operating the vehicle, and based on the user emotional state, taught by Rahal-Arabi et al., with determining a relevancy score for respective ones of first sporting event data items based on the navigational attributes, taught by the combination of Schraga, Rolf et al. and Boss et al., in order to detect and mitigate driver stress.

As to Claims 6 and 16, the combination of Schraga, Rolf et al. and Boss et al. discloses the apparatus of claim 1; and the at least one non-transitory computer readable storage medium of claim 11,respectively,.
The combination of Schraga, Rolf et al. and Boss et al. does not disclose accessing biometric data from one or more biometric sensors of the vehicle, the biometric data corresponding to expressions of a user of the vehicle including at least one of a hand expression, a facial expression, or a vocal expression; and determining an emotional state of the user based on the biometric data. However, Rahal-Arabi et al. disclose
accessing biometric data from one or more biometric sensors of the vehicle, the biometric data corresponding to expressions of a user of the vehicle including at least one of a hand expression, a facial expression, or a vocal expression (Rahal-Arabi et al. disclose detecting driver hand position, whether one or two hands are used to steer and steering wheel jerking to determine stress {emotional state} of the driver - ¶ [0030]); and 
determining an emotional state of the user based on the biometric data (Rahal-Arabi et al. disclose detecting driver hand position, whether one or two shads are used to steer and steering wheel jerking to determine stress {emotional state} of the driver - ¶ [0030]).
The motivation and obviousness arguments are the same as in Claim 3.

As to Claims 7 and 17, the combination of Schraga, Rolf et al., Boss et al. and Rahal-Arabi et al. discloses the apparatus of claim 6; and the at least one non-transitory computer readable storage medium of claim 11,respectively,., 
wherein the processor circuitry is to select the emotional state from a plurality of emotional states, the plurality of emotional states including a calm, neutral, or emotional state (Rahal-Arabi et al. disclose detecting driver hand position, whether one {low stress or calm} or two hands are used to steer and steering wheel jerking {high stress} to determine stress {emotional state} of the driver - ¶ [0030]).
The motivation and obviousness arguments are the same as in Claim 3.

As to Claim 8, the combination of Schraga, Rolf et al., Boss et al. and Rahal-Arabi et al. discloses the apparatus of claim 6, 
wherein the processor circuitry is to store the emotional state of the user in a database (Rahal-Arabi et al. - ¶ [0015]).
The motivation and obviousness arguments are the same as in Claim 3.

As to Claims 9 and 18, the combination of Schraga, Rolf et al. and Boss et al. discloses the apparatus of claim 1; and the at least one non-transitory computer readable storage medium of claim 11, respectively,
The combination of Schraga, Rolf et al. and Boss et al. does not disclose access biometric data from one or more biometric sensors of the vehicle, the biometric data corresponding to biosignals associated with a user of the vehicle, the biosignals including at least one of a blood pressure, a heart rate, a body temperature, a perspiration, or a brain wave, the user including a driver or passenger of the vehicle; and identify an emotional state of the user based on the biometric data. However, Rahal-Arabi et al. disclose
access biometric data from one or more biometric sensors of the vehicle, the biometric data corresponding to biosignals associated with a user of the vehicle, the biosignals including at least one of a blood pressure, a heart rate, a body temperature, a perspiration, or a brain wave, the user including a driver or passenger of the vehicle (Rahal-Arabi et al. disclose indicating a level of stress {emotional state using EKG - ¶ [0030]); and 
identify an emotional state of the user based on the biometric data (Rahal-Arabi et al. disclose indicating a level of stress {emotional state using EKG - ¶ [0030]).
The motivation and obviousness arguments are the same as in Claim 3.

As to Claim 10, the combination of Schraga, Rolf et al. and Boss et al. discloses the apparatus of claim 1.
The combination of Schraga, Rolf et al. and Boss et al. does not disclose accessing biometric data from one or more biometric sensors of the vehicle, the biometric data to identify a person in the vehicle by at least one of voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification. However, Rahal-Arabi et al. disclose
 accessing biometric data from one or more biometric sensors of the vehicle, the biometric data to identify a person in the vehicle by at least one of voice identification, retinal identification, facial identification, fingerprint identification, or electroencephalogram-based identification (Rahal-Arabi et al. disclose using facial recognition to determine the driver - ¶ [0033]); and 
determine an emotional state of the person based on the biometric data (Rahal-Arabi et al. disclose indicating a level of stress {emotional state using EKG - ¶ [0030]).
The motivation and obviousness arguments are the same as in Claim 3.

Allowable Subject Matter
Claims 4, 5, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444